Citation Nr: 0935249	
Decision Date: 09/18/09    Archive Date: 09/23/09	

DOCKET NO.  05-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a current evaluation in excess of 10 percent 
for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This case was previously before the Board in July 2007 and 
January 2009, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

This appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

At the time of the Board's prior remand in July 2007, it was 
noted that the Veteran had most recently been afforded a VA 
audiometric examination for compensation purposes in December 
2003, at that time, more than three and one-half years ago.  
Accordingly, it was requested that the Veteran be afforded an 
additional VA audiometric examination prior to a final 
adjudication of her claim for an increased rating for 
service-connected bilateral sensorineural hearing loss.  

That audiometric examination was accomplished on March 12, 
2008, and revealed pure tone air conduction threshold levels, 
in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT EAR
25
45
65
55
LEFT EAR
25
25
70
60

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the Veteran's right ear was 48 
decibels, while that same average for the Veteran's left ear 
was 50 decibels.  Speech recognition ability in the Veteran's 
right ear was 84 percent, while speech recognition ability in 
the left ear was 80 percent.

Shortly thereafter, in a rating decision of August 2008, the 
RO granted a 10 percent evaluation for the Veteran's service-
connected bilateral high frequency sensorineural hearing 
loss, effective March 12, 2008, the date of the 
aforementioned VA audiometric examination for compensation 
purposes.  However, during the course of the Board's January 
2009 remand, it was noted that, based on a review of a 
September 2008 Supplemental Statement of the Case (SSOC), 
which encompassed the findings on the March 2008 VA 
audiometric examination, it appeared that, in adjudicating 
the Veteran's entitlement to an increased rating for 
bilateral sensorineural hearing loss, the RO had mistakenly 
taken the speech recognition score in the Veteran's right ear 
to be 80 percent, rather than the 84 percent actually noted 
on the examination report.  Such an error, it was noted, 
resulted in the assignment of Level III hearing impairment 
for the Veteran's right ear, thereby warranting the 
assignment of a 10 percent evaluation for the Veteran's 
service-connected bilateral sensorineural hearing loss.  

In an attempt to remedy the aforementioned error, the Board, 
in its January 2009 remand, requested that the RO 
readjudicate the Veteran's claim for a current increased 
evaluation for service-connected bilateral sensorineural 
hearing loss, specifically taking into account the pertinent 
pure tone and speech recognition findings obtained on VA 
audiometric examination in March 2008.  (The Board, it should 
be noted, in a decision accompanying the January 2009 remand, 
specifically denied entitlement to an initial compensable 
evaluation for service-connected bilateral sensorineural 
hearing loss prior to March 12, 2008.)  

In a May 2009 SSOC, the RO specifically acknowledged its 
error in assigning a 10 percent evaluation for the Veteran's 
service-connected bilateral sensorineural hearing loss, and, 
in so doing, reduced that 10 percent evaluation to zero 
percent.  That reduction in rating was effectuated by a 
rating decision dated on June 26, 2009, which reduced the 
Veteran's prior 10 percent evaluation for service-connected 
bilateral sensorineural hearing loss to zero percent, 
effective August 1, 2009.  In pertinent part, the RO found 
the prior assignment of a 10 percent evaluation for the 
Veteran's service-connected bilateral sensorineural hearing 
loss to be clearly and unmistakably erroneous, thereby 
justifying the reduction in rating.  Significantly, the 
Veteran was not notified that the reduction in rating had 
taken place until July 31, 2009, almost five weeks following 
the rating decision effectuating the reduction in rating.

The Board notes that, pursuant to applicable law and 
regulation, where a reduction in evaluation of a service-
connected disability is considered warranted, and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance is to be prepared 
setting forth all material facts and reasons.  The Veteran is 
to be notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons therefor, and 
given 60 days for the presentation of additional evidence to 
show the compensation payments should be continued at their 
present level.  In addition, in advance of written notice 
concerning proposed actions to be taken, the Veteran is to be 
informed that he or she is to have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by the VA within 30 days from the date of 
notice.  38 C.F.R. § 3.105(e)(i) (2008).

Regrettably, the Veteran in this case was not provided with 
the required rating proposing a reduction in her benefits 
prior to the actual reduction in compensation for her 
service-connected bilateral sensorineural hearing loss.  Nor 
was she given the opportunity for a hearing prior to the 
reduction in benefits.  Under the circumstances, the 
Veteran's case must once again be REMANDED in order that she 
might be afforded her full due process rights under the law.

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2008, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran and her representative should be 
informed of any such problem.  

2.  The Veteran and her representative 
should then be furnished with a rating 
decision proposing the reduction of her 
10 percent evaluation for service-
connected bilateral sensorineural hearing 
loss.  That rating decision should set 
forth all material facts and reasons for 
the reduction in benefits, with the 
Veteran to be notified at her latest 
address of record of the contemplated 
action, and furnished detailed reasons 
therefor.  The Veteran should, 
additionally, be given 60 days for the 
presentation of additional evidence to 
show why her compensation payments should 
be continued at their present level.  
Finally, the Veteran should be advised 
that she has the right to a 
predetermination hearing, provided that a 
request for such a hearing is received by 
VA within 30 days of the date of notice.  

3.  The RO/AMC should then review the 
Veteran's claim for a current (which is 
to say, on or after March 12, 2008) 
evaluation in excess of 10 percent for 
service-connected bilateral sensorineural 
hearing loss.  Should the benefit sought 
on appeal remain denied, the Veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in May 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


